                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

UNITED STATES OF AMERICA                       )
                                               )        Case No. 1:18-cr-135
v.                                             )
                                               )        Dist. Judge Travis R. McDonough
LESLIE SCOTT WEBB                              )
                                               )        Mag. Judge Christopher H. Steger


                                            ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 9)

recommending that the Court: (1) accept Defendant’s guilty plea as to Count One of the one-

count Information; (2) adjudicate Defendant guilty of conspiracy to distribute and possess with

intent to distribute five hundred (500) grams or more of a mixture and substance containing

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 846; and (3) order that Defendant remain in custody pending further order of

this Court. Neither party filed a timely objection to the report and recommendation. After

reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 9) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

       1. Defendant’s plea of guilty to Count One of the one-count Information is

           ACCEPTED;

       2. Defendant is hereby ADJUDGED guilty of conspiracy to distribute and possess with

           intent to distribute five hundred (500) grams or more of a mixture and substance
     containing methamphetamine, a Schedule II controlled substance, in violation of 21

     U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846;

  3. Defendant's sentencing hearing shall take place on January 11, 2019, at 9:00 a.m.;

     and

  4. Defendant SHALL REMAIN in custody pending further order of this Court.

SO ORDERED.


                                      /s/Travis R. McDonough
                                      TRAVIS R. MCDONOUGH
                                      UNITED STATES DISTRICT JUDGE




                                        2
